 AO 108 (Re\'. 06/09) AppHauion for a Warrant   10   Seize Property Subjeei to Forfcilur~




                                        UNITED STATES DISTRICT COURT
                                                                                                                                               FILED
                                                                                for the                                                      SEP 6 2019
                                                           Eastern District ofNorth Carolina                                            PETEft A. ~~t t.!'·• '-'L~~I(
                                                                                                                                         US~
                In the Matter of the Seizure of                                      )
                                                                                                                                        BY     ;i:;; T~T,EOMC,w
                                                                                                                                                           Of.PC.,..

             (Briefly describe 1/re property to be seiwd)                            )
        2019 Toyota 4-Runner, Vehicle Identification                                 )        Case No.
           Number (VIN) JTEBU5JR0K5620629                                            )
                                                                                     )

                                                         APPLJCA TION FOR A WARRANT
                                            TO SEIZE PROPERTY SUBJECT TO FORFEITURE


        I, a federal law enforcement officer or attorney for the government, request a seizure warrant and state under
penalty of perjury that I have reason to believe that the following property in the     Eastern       District of
_ _ _N_o_rt_h_C_a_ro_l_in_a___ is subject to forfeiture to the- United States of America under __1_8__ u.s.c. §
  981 and 982 (describe tire property):
 2019 Toyota 4-Runner, Vehicle Identification Number (VIN) JTEBU5JR0K5620629




          The application is based on these facts :
 See attached affidavit.




         0 Continued on tlie attached sheet.

     ~-A~~                                                                                                    Applicon/ ·s sig11oture

     Robert A. Richards, Jr.. Special Agent PB I                                                      Eric J . Phillips, Special Agent IRS
                  Printed nanrt ond lillt                                                                    Primed 11a111e and ti1fe


On this day, Robert A. Richards, Tr. & Eric r, Phjllips
appeared before me via reliable electronic means,
placed under oath, and attested to the contents of this
Application for a Seizure Warrant.

Date:   September 6, 2019                                                                     L~               r-~
                                                                                                               Judge's signature
                                                                                                                                        ?L-
City and state: _R_a_le_i..,.g_
                              h'-
                                ,N
                                 _ C_ _ _ _ _ _ __                                          Robert T. Numbers, 11, United States Magistrate Judge
                                                                                                             Primtd 110ml' and title




               Case 5:19-mj-02066-RN Document 1 Filed 09/06/19 Page 1 of 18
                       AFFIDAVIT I SUPPORT OF
            APPLICATION FOR A SEARCH AND SEIZURE WARRA T


STATE OF NORTH CAROLINA

COUNTY OF WAKE, to wit:


      We, ERIC J. PHILLIPS and ROBERT             . RICHARDS, being .first duly worn

do hereby depose and say;

                                   I TRODUCTION

       1.     We make thi affidavit in upport of a eizure warrant pursuant to 18

U.S.C. §§ 981(b) and 982(b)(l), to seize for purposes of civil and/or criminal forfeitlll'e

the funds and assets described below as property repl'esenting the proceeds of,

involved in, or facilitating violations of, 18 U.S.C. §§ 18 U.S.C. §§ 371 (Conspiracy),

1956(a)(l) (Laundering of Monetary Instruments , 1956(a)(2) (Inte1·national Money

Laundering), 1957 (engaging in monetary transaction in property derived from

specified unlawful. activity) 1 l 956(h) (money laundering con piracy), and offen es

against a foreign nation involving the bribery of a public official:

             a. 2019   Toyota   4-Runner,     Vehicle Identification     Number      (VIN)

               JTEBU5JR0K5620629, V-6, blizzard pearl in color, from Leith Toyota,

               8005 Capital Boulevard, Raleigh, NC 27616. Th total price listed on

               the Purchase Agreement dated 01/09/2019, was $46,939.13. The

               Purchase Agreement, the Customer Copy of the Cash Receipt, the

               Conditional Delivery Agre ment, and the Leith Toyota Lifetime Trust

               agreement, all li ting Tatyana Anatoly vna Teyf a the pU1·chaser of


                                                                                         1


    Case 5:19-mj-02066-RN Document 1 Filed 09/06/19 Page 2 of 18
               the Toyota 4-Runner. Leith Toyota al o made a copy of Tatyana

               Anatolyevna Teyf       orth Carolina Driv r' License, driver's lie nse

               number 30961901, displaying her full name, address, driver's license

               photo, and li ting her date of birth as 07/28/1977.

                           ATURE OF INVESTIGATION

      2.     The grand ju1·y has retUl'ned indictments charging LEONID I. TEYF,

TATYANA A. TEYF, and others with violations of 18 U.S.C. §§ 371 (Conspiracy),

1956(a)(l) (Laundering of Monetary Instruments), 1956(a)(2) (International Money

Launder'i.ng), 1957 (engaging in monetary tran ac ion       in property derived from

 pecifi d unlawful activity), 1956(h) (Money Laundering Conspiracy), 26 U.S.C. §§

7201 (Attempt to evade or defi at tax), 7203 (Willful failure to :fil r eturn, supply

information, or pay tax, 7206(1) (Fraud and false statements , and off'en es against a

foreign nation involving the brib ry of a public official. 5:18-CR-452-FL.

      3.     These charges aris from TEYF's transfer of criminally derived proceed

of pecified unlawful activity into the Unit -d States and use of financial institution

within the United States to conceal or disgui e the source . ownership, and control of

said criminal proc ed , and from the spending of such proceeds.

                            AFFIANTBACKGROUND

      4.     I Eric J. Phillip , am a Special Agent of the Inte1·nal Revenue Service

Criminal Investigation Division ("IRS"). As uch, I am a fedel'al law enforcem n t

officer within he meaning of Rule 41 of the Federal Rule of Criminal Procedure, and

I am authorized to apply for and serve search and seizm· warrants and make anest .




                                                                                     2


     Case 5:19-mj-02066-RN Document 1 Filed 09/06/19 Page 3 of 18
J have been employed as an IRS Special Agent since January of 2010.

          a. As anIRS Special Agent, I received approximat ly 25 weeks of training

             in the investigation of criminal violation of the Internal Revenue

             Code, currency tran action offenses in violation of the Bank Secrecy

             Act, and the laundering of monetary instruments in violation of Title

             18, United State Code, Section 1956 and 1957. This training has

             specifically covered the means and technique , by which individuals

             engaged in criminal activities derive, launder, conceal and spend their

             illegal profit , and their use of assets to facilitate their unlawful

             activi y. My training has also included mean and techniques used by

             individuals to evade reporting and paying income tax, including the

             use of nominees and misclassification of per onal exp en e as bu ine

             expen e .

          b . I have been a Certified Public Accountant since January 2006 and

             became a Certified Fraud Examiner in November 2008.

          c. I have a Bachelor of Science in Business Admini tration with a

             concentration in Ac ·ounting from the University at Buffalo in Buffalo,

             New York and a Master of Science in A counting and Information

             Technolog from the University of Mar land University College in

             Adelphi, Maryland.

          d. I have been the a:ffiant in over 40 authorized federal search and seizur

             warrant in several Federal judicial districts.




                                                                                        3

     Case 5:19-mj-02066-RN Document 1 Filed 09/06/19 Page 4 of 18
      5.     I, Robert A. Richard , Jr., am a duly appointed Special Agent (SA) of the

Federal Burea u ofinvestio-ation FBI) an.d have been employed as such since October

12, 1999. I am currently assigned to th FBI' Cha1·lotte Di vision, Raleigh Resid nt

Agency, Raleigh, North Carolina (NC), to inve tigate violations of federal law. I am

assigned to the FBI's Raleigh-Durham Safe Streets Task Force (RDSSTF) to

investigate violation involving organized crime, money law1de1·ing, illegal narcotics,

criminal street gangs, criminal enterprises, violent crimes, and fire arm violations.

           a. I have received training in basic and advanced investigative methods

               concerning organized crim , money laundering, gang identification,

               violent crime, and narcotic investigations, including the use of

              confidential hum an ource and Title III intercepts. Since February

               2000 to the pre ent, I have conducted investigations that have r esulted

              in the arrest and conviction of numerous individual involved with

              illegal nai·cotics trafficking, firearms violation , violen crimes, and

              criminal stree gang . As a result of these anests and convictions, I

              have participated in t he seizui-e of narcotics, money, United States

              currency, and phy ical a sets. I h ave myself conducted, as well a

              assisted other fow enforcement office1· with physical m·veillance,

              search wal'l'ants, eizure warrants and arrests of per ans involved in

              organized crime, violent crimes, illegal drug activity, criminal street

              gangs, and ffrearm violations.

           b. As a federal agent, I am authorized to investigate violations of laws of



                                                                                        4


     Case 5:19-mj-02066-RN Document 1 Filed 09/06/19 Page 5 of 18
                th United State and to execut warrant       1   sued under the authorit

                of the United States.

   6. Ba ed on ow· training and xperi nee, we know that individuals involved in

tax fraud activities and other financial crime          often willfully and knowingly

misclassify, mislabel, or omit financial tran actions and accounts from requil:ed

reporting. We h.'Ilow that in order for c1·iminal to conceal and hide sources of taxable

income. the books and records of the business are sometimes fal ified.

   7. We understand that individuals involved in financial crimes often deposit all

or portions of criminal proceeds into personal or business bank accounts, or bank

accounts m the names of accomplice. (or nominees), and oftentimes use several

accounts m various financial in titutions, inside and out id the United States,

thereby concealing the nature, sourcei and ownership of the proceed making the

proceeds mot difficult to identify. We also know that monetary instruments such

as mone.y orders and ca hie.r's checks are utilized by individual engaged in criminal

£nanciaJ schemes.

   8. Also, we know that individuals involved in financial crimes and o her illegal

activities often place income and a sets in the name of nominees in hopes of shifting

their responsibility for the payment of tax and concealing their owner hip to protect

the assets from seizure. However, uch individual often still maintain the title and

deeds to said .assets, rather than the nominee owner.

   9.    We also understand that individuals involved in financial crimes and other

illegal activities often   eek to conceal or di guise the natur , location, . ource,




                                                                                      5


        Case 5:19-mj-02066-RN Document 1 Filed 09/06/19 Page 6 of 18
ownership or control of property through a number of mean . including wire

transfer-s of funds using financial service companies, such as traditional bank ,

money transfer companies (e.g., We tern Union Company, MoneyGram International

Inc.), and virtual currency exchanges as well as rade-based money laundering that

often involve the trading of commodity and products.

   10. We also understand that the true nature, ource, and ownership of a sets may

be determined by analyzing bu iness and personal financial records created and

maintained by legal and il1egal business entities.

   11. We know that individual involved in criminal endeavors conduct financial

tl'ansaction in a manner to avoid law       nforcemen detection.    Based upon our

training and experience, and con ultation with other law enfOTcement, we know that

persons involved in tax and other financial crime oftentim s xchange currency for

various type of monetary in$truments, including po tal money orders and banlc

cashiers' checks, and thereby attempt to disguise and conceal thefr true busines and

personal affairs.

   12. Based on our training and experience, we know that individuals will deposit

all or portion of corporat proceed into per onal bank account. , or bank accounts in

the names of accomplices (or, nominee ), thereby w        al o know that monetary

instruments, such as money orders and cashier's check        utilized by individuals

engaged in schemes to evade truces, are often secured in safe-deposit and lock boxe .

   13. SA Phillips is experienced in analyzing busines       and personal financial

records created and maintained by legal and illegal busines entiti s. Such analy i



                                                                                    6


     Case 5:19-mj-02066-RN Document 1 Filed 09/06/19 Page 7 of 18
determines the validity of the books and r cord and provides leads to unreported

in ome and non-deductible expenditures.

   14.In the course of this investigation, SA Eric Phillips ha reviewed and analyzed:

records from the IRS tax return database known as the Integxated Data Retrieval

Sy tern ( IDRS" . We have both reviewed records from numerous federal, tate, local,

and foreign government agencie , including the financial records obtained by grand

juxy subpoenas, such as bank records, public records, and witness statements. W

have also conducted witness interview . The following information is based upon

tho e oui·ces a well a discus ion with other investigator .

   15. The facts in this affidavit come from our personal ob ervations, our training

and experience, and information obtained from other law enforcement officer and

witnesse . Thi affidavit is intended to show merely that there is u.fficient probable

cause for the requested warrant. Because this affidavit is being submitted for th

limited purpose of establishing probable cau e to upport the i uance of a seizttTe

wru:-rant, it doe not include all of the facts that have been learned during the cour e

of this inve tigation.

                  FACTS ESTABLISHI G PROBABLE CAUSE

Scheme to Extort Bribes/Kickback

   16.A reliable, confidential source, known to investigators ("CS-1"), having had a

profes ional relationship with TEYF, dating back to wben he/she and TEYF were

both residents of Russia, has stated the following:

             a.      In addition to pl'Oviding ecurity to TEYF whil in Russia, CS-1




                                                                                     7


     Case 5:19-mj-02066-RN Document 1 Filed 09/06/19 Page 8 of 18
  also acted as a go-between for TEYF and bu in s a ociate .

        b.     Anatoliy Serdyukov ( 'S rdyukov") served a the Russian Minister

  of Defense from approximately February 2007 through November, 2012.

  During this pe1·iod, the company Voentorg became the primary contractor and

  private supplie1· to the Rus ian military. TEYF Deputy Director of Voentorg,

  awarded contracts to subcontractor      that actually fulfill the government

  contracts.

        c.     CS-1   has   overheard    conversations   between    TEYF     and

   ubcontractors whe1·ein it wa discu ed that a ''kickback'' as a "percentage' of

  the contract would be paid by the. ubcontractor to TEYF. There was not a

  ingle percentag that wa consi tent across all subcontractors; instead, TEYF

 demanded a specific "kickback" for each industry. The example given by CS-1

 was that subcontractors providing uniforms would be .requixed to kickback one

 amount while a different amount would be demanded from tho e providina

 food. ervices. According to CS-1, TEYF determined the percentage amount o

 that the contracted services could be provided without an 'obvious decrea e"

 in quality or quantity.

        d.     CS-1 was al o present for multiple conversations bet ween TEYF

 and Andrei Shokin ( 'Shokin"), the individual TEYF hired to manage TEYF'

 companies. The focu of these conversations wa s TKYF providing instruction

 to Shokin about how to transfer the proc eds of the kickback . TEYF also hired

 Yelena Zelenova (a/k/a Elena "Ze1enova"), an accountant that maintained




Case 5:19-mj-02066-RN Document 1 Filed 09/06/19 Page 9 of 18
  records of TEYF'     compames, includjng the kickbacks he extorted from

  subcontractors.

         e.    While the b1·ibe/kickback cheme was being perpetrated, TEYF

  instructed CS-1 to meet couri rs at various locations around Russia and pickup

  large sums of ca h. The only information TEYF provided to CS-1 wa               a

  telephone number and location to make th pickup. The locations were random

  and included airports, highways, and various other places. CS-1 opened the

  packages to ensure it was money but never counted it due to the volume. After

  the pickup, TEYF would call CS-1 and tell him which accountant to take th

  ca h; OS-1 took the cash to whichever accountant he was instructed. Th

  accountants were coordinated by Zelenova but djdn't work directly for her.

        f.     Most of the kickbacks were paid by TEYF to Defense Minister

  Serdyukov, with TEYF retaining the next large t bar , and the remaining

  amount to be paid to other co-conspirators. CS-1 made three (3) deliveries of

  large amounts of cash to Defense Minister Serdyukov through Serdyukov's

  son-in-law "Puzikov". The money CS-1 d liver d to Puzikov was always

  bundled and placed in lru:.'ge bags. CS-1 always had two (2) security cars escort

 him/her through Russia to Puzikov. CS-1 estimat d the cash deliver d to

 Puzikovto be in the amounts of $70 Million (USD), $30 Million (USD), and $50

 Million ((JSD) for a total of $150 Million (USD).

        g.     Sometime in or about 2013, TEYF's and Serdyukov's cheme

  became public and an investigation was initiated by Chief Pro ecutor




                                                                                 9


Case 5:19-mj-02066-RN Document 1 Filed 09/06/19 Page 10 of 18
      Fredinsky ("Fredinsky"). At TEYF'        direction, $400,000 wa   delivered to

      Peredriy ("Peredriy") an associate of Fredin ky's, in order to end the

      investigation. As a re ult of the bribe the inve tigation was ended and TEYF

      in tructed S-1 to approach Peredriy, and demand him to return the $400,000.

      In the conv rsation wherein CS-1 demanded the retm·n of the $400,000 from

      Peredriy, Peredxiy refused to return the money. CS-1 recorded the econd

      conversation between CS-1 and Perech-iy and has provided a copy to

      investigators.

            h.       CS-1 would take money for TEYF or sometimes provide escort

      fo:r other taking money on behalf of TEYF to Alfa Bank in Ru5.sia. TEYF i

      "computer illiterate' and would regularly have CS-1 handle TEYF's emails.

      CS-1 has seen document     bowing TEYF had transferred ome money to bank

      in Cyprus. TEYF has tayed in Cyprus for extended periods, up to six months

      on occasion.

            L        CS-1 knows TEYF to be a cunning man and would oftentimes use

      a cellular phone for only one (1) day.

Financial Accounts

   17. Sine at least December 2010 TEYF, T. T yf, Cotte1·, and others have opened

at least seventy (70) financial accounts u ing over five (5) dome tic financial

institution , in the names of themselves and businesses under their control. TEYF

and others have received at least 294 wires for an approximate total of $39,500,000

into fom• (4) accounts, BOA 3905, BOA 6014 BOA 3844, BOA 9409 held in TEYF's




                                                                                 10
                                                                                       t

     Case 5:19-mj-02066-RN Document 1 Filed 09/06/19 Page 11 of 18
name and the names of co-conspfrators at Bank of America , N.A. The som·c of 293 of

the wires for approximately $39,415,000 was foreign corporation and bank accounts

in countries commonly known to be u ~ed for mon y laundering.

    18. TEYF and others transferred th             criminally derived proceeds of specified

unlawful activity from BO         3905, BOA 6014, BOA 3844 and BOA 9409 to sevei-al

other account under the control ofTEYF and other including BOA 1991, BOA 9748,

BOA 3285, BOA 1736, BOA 1314, BOA 4884, FOB 3951, BBT 1502, FOB 3812, FCB

0897, and PNC 4726. From the aforementioned account , the criminal proceeds of

TEYF's specified unlawful activities were further transferred into additional

financial accounts and u ed to make purcha es in support of the lifestyles of TEYF,

T. Teyf Cotter and other , including the purcha e of luxury automobiles and real

property, and were previously seized pursuant to warrants issued by this Cou1-t. 1

    19.Relevant to this affidavit, a Money Mark t Savings account in the name of

Tatyana Teyf at First Citizens Bank (FCB), account number ending in 0918 was

determined to be funded from FCB accoun ending in 3951, which in turn had been

funded by BOA 9748, which had been funded by one of the original four account

opened with the international wire transfers, BOA 6014. In all, $2,400,000 of tainted

funds went into FOB 0918. A review of F B 0918 noted a balance of $2,151,278.97

as of 11/08/2018; $1,441 ,629.61 from that account was ultinlately seized.

   20.After that seizw-e and other , an additional account at the Bank of America

was identified. This BOA account, nding in 8455, had been initially funded on


1 See, 5:18-MJ-2082, 5:18-MJ-2083 , 5:18-MJ-2084, 5:18-MJ -2085, 5:18- 1:J-2086, 5:18-MJ -2088 5:18-
MJ-2089, 5:18- lJ-2090 , and 5:19-MJ-1053.


                                                                                                  11


      Case 5:19-mj-02066-RN Document 1 Filed 09/06/19 Page 12 of 18
October 31, 2018, vvith anFCB Cashier's ch ck d1·awn from FOB account 0918, in th

amount of $250,000 ..00. The total amoun of tainted pl'Oceeds traced to BOA account

8455 was t his $250,000.00 deposit. This FCB Ca hier's Check in the amount of

$250,000.00 was made payable to Tatyana Teyf and the listed remitter was also

Tatyana Teyf.

   21.For purposes of thi seizure warrant, we have probable cau e to believe h

2019 Toyota 4-Runner, Vehicle Identification           umber (VIN) JTEBU5JR0K5620629 ,

is subject to seizure pursuant to 18 U.S.C. §§ 981 , 982, and forfeiture as property

involved in money laundering transac ions pursuant to 1956(a) 1), 1956(a)(2), 1957,

and 1956(h) based on the following:

         a. Prior to becoming a re ident of the United States, TEYF conspired with

      senior        Ru sian   governm nt   officials    to   extort   bribe/kickback   from

      subcontractors of large Ru sian milita1·y contract . TEYF employed other to

      facilitate the transfer of his portion of the proceeds from the criminal scheme

      to financial institutions in foreign countries, largely consisting of the high-risk

      jub dictions of Cypru and Hong Kong.

               b.      After arriving in the United States TEYF received 294 wires from

      foreign sou1·ces worth over $39,500 000, into bank accotmts in the name of

      TEYF, Cotter, and T. Teyf, who           tated to U.S. Officials that she was a

      homemaker. TEYF and co-conspirator attempted to conceal the. source of the

      foreign wire by using shell corporation organized in countries known to harbor

      money laundering operations. Additionally, the wires received by TEYF




                                                                                        12


     Case 5:19-mj-02066-RN Document 1 Filed 09/06/19 Page 13 of 18
      included      descriptions   uch    as     'Payment for   Buying   Business,"   for

      approximately $9,285,000 despite declai·a ions made to U.S. Officials that th

      owners      of FG Delta      Plus    did    not include   TEYF;    "Payment     for

      Service "f Paymen for Goods' for approximately $8,160,000, despite TEYF

      reporting a collective net loss in the years 2011 - 2014 on his U.S. Individual

      Income Tax Returns; and ' Transfer for Own Funds" for approximatel

      $4,040,000, despite declaring that neither TEYF or T. Teyf had a financial

      interest in or signature authority over a financial account located in a foreign

      country.

             c.      From 2011 - 2013, TEYF and others con pi.red to use financial

      institution    of th   United States to launder over $39,415,000 of criminal

      proceeds from schemes TEYF organized prior to his residency in the United

      States.

   22. The funds contained in BOA 3905, BOA 6014, BOA 3844, BOA 9409, BO

1991, BOA 9748, BOA 3285, BOA 1736, BOA 1314, BOA 1292, BOA 3691 BOA 1563,

BOA 7892, BOA 4884, BOA 0990, FOB 3951, FOB 0918, BBT 1502, FOB 3812, FCB

0897, BBT 4304, PNC 4726, P C 4742, and ·M errill Lynch accounts 0857, 1096, and

0890 represented the proce ds of specified unlawful activity due to TEYF's use of the

aforementioned accounts, nominees, and co-conspirators to launder the proceeds of a

criminal bribery/kickback scheme. Monies coming from any of those accounts, up to

the amount of tainted funds in each a count, is also tainted. Thi would include Bo




                                                                                      13


     Case 5:19-mj-02066-RN Document 1 Filed 09/06/19 Page 14 of 18
8455, funded by FOB 0918, and any items purchased with tainted frunds from tainted

accounts.

   23.On 01/09/2019, Tatyana Anatolyevna Teyf, 6510 New Market Way, Raleigh,

North Carolina 27615, purchased a new 2019 Toyota 4-Runner, Vehicle Identification

Number (VIN) JTEBU5JROK5620629, V-6, blizzard pearl in color, from Leith Toyota

8005 Capital Boulevard, Raleigh, NC 27616. The total price li ted on the Purchase

Agreement dated 01/09/2019, was $46 939.13. Th           Purchase Agreement, the

Customer Copy of the Cash Receipt the Conditional Delivery Agreement, and the

Leith Toyota Lifetime Tru t agreement all listed Tatyana Anatolyevna Teyf as the

purchaser of the Toyota 4-Ruhner. Leith Toyota al o made a copy of Tatyana

Anatolyevna Teyfs North Carolina Driver'         License, driver's license number

30961901, displaying her full name, adcfress, driver's license photo and listing her

date ofbiJ:th as 07/28/1977.

   24.lncluded in the L ith Toyota records wa a Bank of America Ca hier's Check,

Number 0764812762, dated 01/09/2019. The Cashier's Check was made payable to

Leith Toyota in the amount of $46,939.13, and the remitter wa listed as Tatyana A.

Tey£ A State of North Carolina Limited Regi tration Card, listed the Toyota 4-

Runner with the vehicles VIN number and Tatyana Anatoly vna Teyf as the listed

owner. Additionally, included was a Wake County, NC vehicle property tax bill listing

the 2019 Toyota 4-Runner, addressed to Tatyana Anatolyevna Teyf, 6510 New

Market Way, Raleigh,     C 27615 . The tax bill was due on 03/31/2019 in the amount

of $520.28.



                                                                                  14


     Case 5:19-mj-02066-RN Document 1 Filed 09/06/19 Page 15 of 18
    25.A l'eview of banking record obtained via Grand Jury subpoena revealed the

Bank of America Cashiers Check, noted above, and utilized to pay for th 2019 Toyota

4-Runner wa funded from Bank of America account 8455. This account (8455) i in

the name of Tatyana A. Teyf, 6510 New Mru·ket Way Raleigh, North Carolina 27615.

   26.A -previously noted in pru·agraph 24-, Bank of America account 8455 was

initially funded on 10/31/2018, by a First Citizen Bmik (F B) Cashier's Check in

the amount of $250,000.00, drawn from FCB account 0918, which itself was cTeated

with tainted funds.

   27. The defendant's fund and proceeds traceable thereto are identical to property

involved in, or traceable o, transactions or attempted transactions in violation of 18

U.S.C. § 1956 and 1957. Therefore th           aforementioned as ets are liable to

condemnation and forfeiture to the United State             pursuant to 18 U.S.C.

§§ 981 a)(l)(A) and 982(a)(l).

   28. Because the property sought to be s ized can be easily moved or transfeued,

out of the reach of the United States a restraining order under Title 21, United States

Code, Section 853(e) would not be ufficien to a sure th availability of the property

for forfeiture.




                  [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK}




                                                                                    15


     Case 5:19-mj-02066-RN Document 1 Filed 09/06/19 Page 16 of 18
     Further the affiants saith naught, this ~ctay of September, 2019.


                                      ERIC J. PHILLIPS
                                      SPECIAL AGENT
                                      INTERNAL REVENUE SERVICE


                                       @.t?b.--40-
                                      ROBERT A. RICHARDK.m.
                                      SPECI L AGENT
                                      FEDERAL BUREAU OF INVESTIGATION




On this 6th day of September, 2019, Eric J. Phillips & Robert A. Richards, Jr.
appeared before me via reliable electronic means, placed under oath, and attested to
the contents of this Affidavit.

                                     /~r-~zz_
                                      ROBERT T. NUlVIBERS, If
                                      UNITED STATES l\lIAGISTRATE JUDGE




                                                                                 16




    Case 5:19-mj-02066-RN Document 1 Filed 09/06/19 Page 17 of 18
                           ATTACHMENT A

     1.     2019 Toyota   4-Runner, Vehicle Identification   Number (V1N)

JTEBU 5JR0K5620629




                                                                       1

    Case 5:19-mj-02066-RN Document 1 Filed 09/06/19 Page 18 of 18
